EXAMINER'S AMENDMENT
This Office Action is in response to the amendment filed 11/24/21.  As requested, the specification and claims 1-3, 9-11,16 and 19-21 have been amended, claim 24 has been cancelled, and claims 25-26 have been newly added.  Claims 1-11, 16-23, 25 and 26 are pending in the instant application.
In response to the amendment, the objections to the specification and claims 1, 7, 9, 16, 21 and 24 have been withdrawn, and the 112(b) rejection of claims 1-11 and 16-24 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Greenburg on March 11, 2022.

The application has been amended as follows: 
In The Claims

1. (CURRENTLY AMENDED) A method for creation of a wound covering with
haemostatic action comprising the steps of:

- applying to the an open wound a cell structure, grid [(grid)]-forming water-soluble
haemostatic composition designated as a Hemoblok and consisting of a polyacrylic
matrix as an active ingredient, where said matrix comprising at least one polymeric
carboxylic acid of a predetermined average molecular weight range, and a bactericidal
agent;

- creating by Hemoblok on a wound surface of the open wound a structure clot formation with the-blood plasma proteins, including albumin;

- creating by Hemoblok on the wound surface a covering containing albumin molecules in cells of a polyacrylic structure matrix [(grid)] grid, which is a primary organizer of
sustainable grid structure clot film;

- further supplying of Hemoblok on the [an open] wound surface to form a multilayered
solid grid structure film;

- terminating of Hemoblok supply on the wound surface [with] follow[ing]ed by gradual replacement with [of] a surface structure hemoblok-protein [by] with fibrin.

23. (CURRENTLY AMENDED) The wound covering of claim 18, wherein [a Haemoblock] the Hemoblok haemostatic composition in form of a spray is used during surgery processing of the wound surfaces, including abdominal operations on parenchymal organs, and postoperative procedures such as bandaging, wound treatment, cuts and seams treatment.

Allowable Subject Matter
Claims 1-11, 16-23, 25 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter: Strathmore, Ltd., the closest prior art of record, fails to teach or fairly suggest to
one having ordinary skill in the art, the step of creating by Hemoblok on the wound, a
covering containing albumin molecules in cells of a polyacrylic structure matrix grid
and supplying hemoblock on the wound surface to form a multilayered sold grid
structure film, terminating Hemoblock supply on the wound surface followed by gradual
replacement of a surface structure hemoblok-protein by fibrin, recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.